Title: From John Adams to Boston Patriot, 6 October 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, October 6, 1809.
				
				AMSTERDAM, Feb. 15, 1781—wrote to Dr. Franklin: “This morning the house of Botereau & Co. of this city, presented to me sixty-six bills of exchange drawn by Congress, on the 26th day of October last, in favor of Nathaniel Tracy, of Newburyport, amounting to the sum of ten thousand pounds sterling, payable at ninety days sight.I was obliged to ask the favor of the house to wait until I could write to your excellency, to see if you can furnish the funds to discharge these bills. Without your warranty, they must be protested; for I have not yet obtained a single ducat, nor any certain assurances of one. I have at length fixed my plan, and when it shall be made certain that the war with England is to continue, the prospectus will be published, and the experiment tried. Some persons think I shall get some money; but there is no certainty of it. If this people should make peace with England, which they will if they can, we shall get no money at all. I think, however, that a peace is impossible, and therefore am not without hopes of borrowing some money. I must request the honor of your excellency’s answer by the return of post; because at that time, Mr. Botereau will expect an answer from me.”Amsterdam, February —, 1781—wrote to Mr. Bicker: “Your questions to me to day, have induced me to communicate to you, in confidence, a copy of my commission. You see that I have not the title of Ambassador, nor of Minister Plenipotentiary, by virtue of this commission, nor have I in express words, power to make a treaty of amity and commerce, much less a treaty of alliance offensive and defensive. My power is to negociate a loan. But it may be negociated with any person or persons, bodies politic and corporate, and the Congress promises in good faith to ratify and confirm whatever shall be done by me in the premises, or relating thereto. Dr. Franklin, Mr. Deane and Mr. Lee, who made a treaty of amity and commerce, and another of alliance offensive and defensive with the King of France, had not by their commission the title of ambassadors, nor of ministers plenipotentiary. Now if it is necessary to make a treaty in order to obtain a loan, I suppose I have the power to do it, and accordingly I would readily enter into conferences upon the subject, and if we could agree upon the terms, one article of which should be a loan, I would not hesitate to execute a treaty, and I should have no doubt of the ratification of Congress. You have, however, a copy of my commission, and you may judge for yourself how extensive the powers are, which it contains. I have no objection to your shewing it to such person or persons as you think proper, in confidence.”At this time I gave up my lodgings at Amsterdam, and removed to Leyden, where on the 25th of February, 1781, I received from the President of Congress the following letter:Philadelphia, Jan. 1, 1781.“Sir—You will receive herewith enclosed, a commission as minister plenipotentiary to the United Provinces of the Low Countries, with instructions for your government on that important mission, as also a plan of a treaty with those States; and likewise a resolve of Congress relative to the Declaration of the Empress of Russia, respecting the protection of neutral ships, &c.Proper letters of credence on the subject of your mission, will be forwarded by the next conveyance; but it is thought inexpedient to delay the present dispatches on that account. I have the honor to be, with the highest respect and esteem, sir, your most obedient and most humble servant,Samuel Huntington, President.The Hon. John Adams, Esq.”With this letter I received my commission as minister plenipotentiary to their High Mightinesses, dated the 29th day of December, 1780; and the resolution of Congress of the 5th of October, 1780, authorising their ministers to accede to the armed neutrality, both of which documents you have already printed in the Patriot—Soon after the receipt of them, I returned to Amsterdam, and took lodgings again in the City Tavern.Arms of Amsterdam, March 1, 1781—wrote to Mr. Bicker: “I received your letter at Leyden, enclosing the copy I had the honor to send you, and thank you for your judgment of its extent and import.I have now the honor to inform you, that on my return to Amsterdam, the 25th of February, I received a letter from Congress, enclosing another commission, in proper form, containing full powers to treat with their High Mightinesses, and to conclude and sign a treaty. I received also authority to accede to the principles of the armed neutrality.I should now be still more obliged by your candid opinion of what is the best course for me to pursue.”Same day, March 1—wrote to Mr. Dumas: “The letters I received at Leyden, obliged me to leave you sooner than I intended; but I shall soon see you again at the Hague. I have received important dispatches from Congress, upon which I want your advice. I hope it is no bad news. You will say nothing; reflect well upon the times, and be prepared to answer me serious questions upon public affairs.—Nothing personal, nor selfish, nor little. I shall see you in the course of next week, if nothing turns up to prevent it, which I do not foresee. Raise not your expectations too high. Remember Nil Admirari.”I soon returned to Leyden, and determined to begin by communicating the resolution of Congress to the ambassadors of the neutral courts; first to that from Russia.Leyden, March 8, 1781—“Sir, I have lately received from Congress, as one of their ministers plenipotentiary, their resolution of the 5th of October last, relative to the rights of neutral vessels, a copy of which I do myself the honor to enclose to your excellency, as the representative of one of the high contracting parties to the marine treaty lately concluded, concerning this subject. As I am fixed by my duty, for the present, to this part of Europe, I have no other way of communicating this measure of Congress to the northern courts but by the favor of their ministers in this republic, I must therefore request of your excellency, if there is no impropriety in it, to transmit the resolution to the minister of foreign affairs of her Imperial Majesty.Your excellency will permit me to add, that I should esteem myself very fortunate to be the instrument of pledging in form the faith of the U. States of America, to a reformation in the maritime law of nations, which does so much honor to the present age. I have the honor to be, with the greatest respect and consideration, sir, your excellency’s most obedient and most humble servant,John Adams.His Excellency the Prince de Gallietzin, Minister Plenipotentiary of her Majesty the Empress of Russia, at the Hague.”“Leyden, March 8, 1781.“Sir—I have received from Congress, as one of their Ministers Plenipotentiary, their resolution of the 5th of October last, relative to the rights of neutral vessels, a copy of which I do myself the honor to enclose to your excellency, as minister of one of the high contracting
parties to the marine treaty lately concluded, concerning this subject.As I have no other way of communicating this measure of Congress to the northern courts, but by favor of their ministers in this republic, I must request your excellency to transmit it to the minister of foreign affairs of his Majesty the King of Sweden.Permit me to add, that I should think myself very happy to be the means of engaging, in form, the faith of the United States of America, to the observance of a treaty which forms an epocha in the history of commerce, and must have consequences so beneficial to mankind.I have the honor to be, with the greatest respect and consideration, sir, your excellency’s most obedient and most humble servant,John Adams.His Excellency the Baron D’Ehrenswerd,
Envoy of his Majesty the King of Sweden,
at the Hague.”“Leyden, March 8, 1781.“Sir—I have received, as Minister Plenipotentiary from the United States of America, a resolution of Congress of the 5th of October last, relative to the rights of neutral vessels, a copy of which I do myself the honor to enclose to your excellency, as the minister of one of the high contracting parties to the marine treaty lately concluded, concerning this subject.As I have no other way of communicating this measure of Congress to the northern courts, but by favor of their ministers here, I must request your excellency to transmit it to the minister of foreign affairs of his Majesty the King of Denmark.Your excellency will give me leave to add, that I should esteem it a very high honor to be the means of engaging, in form, the faith of the United States to the observance of regulations of so much importance to a free communication by sea, between all nations. With the greatest respect and consideration, &c.John Adams.His Excellency the Baron De St. Saphorin,
Envoy of his Majesty the King of Denmark, at the Hague.”MEMORIALTo their High Mightinesses the States General of the United Provinces of the Low Countries.High and Mighty Lords,The subscriber, a Minister Plenipotentiary from the United States of America, has the honor to lay before your High Mightinesses, as one of the high contracting parties to the marine treaty lately concluded, relative to the rights of neutral vessels, a resolution of Congress of the 5th of October last, concerning the same subject.As the American revolution furnished the occasion of a reformation in the maritime law of nations, of so much importance to a free communication among mankind by sea, the subscriber hopes it may not be thought improper, that the United States should become parties to it, entitled to its benefits, and subjected to its duties. To this end, the subscriber has the honor of requesting that the resolution of Congress may be taken into the consideration of your High Mightinesses, and transmitted to the courts of Russia, Sweden and Denmark—The subscriber begs leave to subjoin, that he should esteem it one of the most fortunate events of his life, if this proposition should meet with the approbation of your High Mightinesses and the other powers who are parties to the neutral confederation, and he be admitted as the instrument of pledging the faith of the United States, to the observance of regulations which do so much honor to the present age.John Adams.The Hague, 8th March, 1781.”“Leyden, March 8, 1781.“Sir—I have the honor to enclose a copy of a resolution of Congress of the 5th of October last; and to inform your excellency, that I have this day communicated it to their High Mightinesses the States General of the United Provinces, and to the Ministers of the Courts of Russia, Sweden and Denmark, at the Hague.Your excellency will permit me to hope for your concurrence, as there may be occasion, in support of this measure; and to assure you of the great respect and consideration with which I have the honor to be, sir, your excellency’s most obedient and most humble servant,John Adams.His Excellency the Duke De la Vauguion, Ambassador of France, at the Hague.”“Leyden, March 8, 1781.“Sir—I have the honor to enclose a resolution of Congress of the 5th of October last, and to inform you that I have this day communicated it to their High Mightinesses the States General, and to the ministers of Russia, Sweden and Denmark, at the Hague. With the greatest respect, I have the honor to be, sir, your most obedient and most humble servant,John Adams.Mr. M. Van Berckel, First Counsellor
Pensionary os the city of Amsterdam.”“Leyden, March 8, 1781.“Sir—I have the honor to enclose a resolution of Congress of the 5th of October last, and to acquaint you that I have this day communicated it to their High Mightinesses the States General, and to their excellencies the ministers of the courts of Russia, Sweden and Denmark, at the Hague. With great respect, I have the honor to be, sir, your most obedient and most humble servant,John Adams.Mr. Visser, Counsellor Pensionary of the
city of Amsterdam, at the Hague.”These papers I sent to Mr. Dumas, at the Hague, to be all delivered with his own hand, an office with which he was extremely delighted, because as he said it enabled him “a commencer a jour un Rlle publique.”Leyden, March 8th, 1781—wrote to Mr. Dumas: “Dear sir, I send you the letters. If any thing is necessary to be added to the Memorial, before the signature, you will be so good as to add it. I should be obliged to you for a line by the bearer, in return, and the news, if any. My first demarche, you see, is on the Prince’s birth day, which
is, no doubt, a good omen, both to his Highness and your servant. You will please to put a wafer under the seals.”
				
					John Adams.
				
				
			